NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 CRAIG SCHMELL,

                       Plaintiff,
                                                          Civ. No. 17-13080
            v.
                                                          MEMORANDUM ORDER
 MORGAN STANLEY & CO., INC.,

                       Defendant.

THOMPSON, U.S.D.J.

          IT APPEARING that, on October 15, 2018, the Court ordered the parties to proceed with

arbitration and to stay proceedings pending the conclusion of arbitration (ECF No. 36); and it

further

          APPEARING that Plaintiff Craig Schmell now files a Motion to Certify the Court’s

October 15, 2018 Order for Interlocutory Appeal (ECF No. 40); and it further

          APPEARING that such a certification is a matter of the district court’s discretion, Swint

v. Chambers Cty. Comm’n, 514 U.S. 35, 47 (1995); and it further

          APPEARING that such a certification may be granted “[w]hen a district judge . . . shall

be of the opinion that . . . an immediate appeal from the order may materially advance the

ultimate termination of the litigation,” 28 U.S.C. § 1292(b); and it further

          APPEARING that “an immediate appeal of [an order compelling arbitration] will not

advance the ultimate termination of the litigation, particularly in light of the superior efficiencies

of arbitration versus traditional litigation,” Demetriou v. EarthLink, Inc., 2010 WL 11566063, at

*2 (citing Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc. 473 U.S. 614, 633 (1985));

          IT IS on this ____ day of December, 2018,



                                                   1
      ORDERED that Plaintiff’s Motion to Certify the Court’s October 15, 2018 Order for

Interlocutory Appeal (ECF No. 40) is DENIED.



                                                        /s/ Anne E. Thompson
                                                        ANNE E. THOMPSON, U.S.D.J.




                                               2
